EXHIBIT 10.2
 
 
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
 
This First Amendment to Purchase and Sale Agreement ("Amendment") is entered
into this 16th day of February, 2009, by and between FAIRFAX MEDICAL CENTER,
LLC, a Virginia limited liability company ("Seller") and GYRODYNE COMPANY OF
AMERICA, INC., a New York corporation ("Purchaser").
 
RECITALS:
 
WHEREAS, Seller and Purchaser entered into a Purchase and Sale Agreement bearing
an effective date of January 2, 2009 (the "Agreement") whereby, subject to the
terms and conditions therein contained, Seller agreed to sell and Purchaser
agreed to purchase that certain real property and all buildings and improvements
located thereon and having a street address of 10721 Main Street, Fairfax,
Fairfax County, Virginia (hereinafter "the Property"); and
 
WHEREAS, Seller and Purchaser executed the Agreement on February 2, 2009, and
the actual Effective Date of the Agreement should be February 2, 2009; and
 
WHEREAS, the Agreement's type-written Effective Date of January 2, 2009, is a
typographical error which the Seller and Purchaser desire to correct; and
 
NOW THEREFORE, in consideration of the mutual covenants as set forth herein, and
of other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree and covenant as follows:
 
1.           The recitals set forth above are hereby incorporated as essential
terms of this Amendment.
 
2.           The Agreement is hereby amended such that the Effective Date of the
Agreement shall be February 2, 2009.
 
3.           The terms of the Agreement not otherwise affected by this Amendment
remain in full force and effect and are incorporated by reference as if fully
set forth herein.
 
4.           This Amendment is binding upon and shall inure to the benefit of
the parties hereto and to their respective heirs, employees, agents, partners,
affiliates, independent contractors, affiliated entities, successors, assigns,
and attorneys.
 
5.           This Amendment may be executed simultaneously in one or more
counterparts and delivered by facsimile or other electronic means, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 
< SIGNATURE PAGES FOLLOW >
 
1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Seller has executed this first Amendment to Purchase and
Sale Agreement on the date set forth below and effective as of the date first
above-written.
 
SELLER:
 
FAIRFAX MEDICAL CENTER, LLC,
a Virginia limited liability company
 
/s/ John Son Chung   [SEAL]
By: John Son Chung, Managing Member
 
Date: 2-16-2009
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Purchaser has executed this First Amendment to Purchase
and Sale Agreement on the date set forth below and effective as of the date
first above-written.
 
 


 
PURCHASER:
 
GYRODYNE COMPANY OF AMERICA, INC.,
a New York corporation

     
/s/ Peter Pitsiokos, COO   [SEAL]

 
By: Peter Pitsiokos, Chief Operating Officer
      Date: February 16, 2009 


 
 
 
3